IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,988-01


                      EX PARTE EDGAR FABIAN VAZQUEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W366-80176-2018-HC IN THE 219TH DISTRICT COURT
                           FROM COLLIN COUNTY


        Per curiam.

                                             OPINION

        Applicant was convicted of continuous sexual abuse of a child and indecency with a

child/sexual contact, and sentenced to thirty-seven and two years’ imprisonment respectively. He

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Based on the record, the trial court has found that counsel failed to timely file

a notice of appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction
                                                                                                    2

in cause number 366-80176-2018 from the 219th District Court of Collin County. Within ten days

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced

on the date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 11, 2020
Do not publish